Citation Nr: 0310435	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-02 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to a rating higher than 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran had active service from October 1970 to August 
1974.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 decision of the RO.  

Additional development was undertaken by the Board in March 
2002, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  



FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, and mood, 
due to symptoms of near-continuous panic or depression, 
irritability, and difficulty in adapting to stressful 
circumstances.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  The regulations, with the 
exception of development in the case of attempts to reopen 
finally denied claims made after August 21, 2001, are not 
meant to bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case and 
the Supplemental Statement of the Case.  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claim.  This includes VA examination performed to evaluate 
the severity of the service-connected disability.  

A summary of the veteran's treatment is part of the record.  
Although there may be additional records, his treating 
therapist has indicated that the summary contains the 
pertinent information that could be gleaned from the actual 
treatment records.  Therefore, there is no reasonable 
possibility that efforts to obtain the actual treatment 
records would assist the veteran in his claim.  

The additional development undertaken by the Board, pursuant 
to 38 C.F.R. § 19.9(a)(2), consisted of obtaining VA 
treatment records from 1995 to 2002 and the scheduling of a 
VA medical examination.  Copies of the VA treatment records 
and the VA examination report have been provided to the 
veteran and his representative, pursuant to 38 C.F.R. 
§ 20.903 (2002).  

The Board notes that on May 1, 2003, 38 C.F.R. § 19.9(a)(2) 
was found to be invalid by the United States Court of Appeals 
for the Federal Circuit.  See Disabled American Veterans v. 
Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that initial RO review of any evidence obtained 
had to be undertaken, unless the claimant provided a waiver 
of that review.  Id.  

However, in light of the favorable action taken hereinbelow, 
and the veteran's assertion requesting that a rating of 50 
percent be assigned for the service-connected PTSD, the Board 
finds that he is not prejudiced by the Board's consideration 
of his appeal at this time without remand for initial RO 
review.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Evaluation of the Service-Connected PTSD

A.  Factual Background 

A careful review of service department records shows that the 
veteran was awarded the Combat Action Ribbon, among other 
medals and decorations.  

A report of VA examination in February 1997 shows a diagnosis 
of depression secondary to a medical condition (tinnitus).  

In a March 1997 rating decision, the RO granted service 
connection for an acquired psychiatric disability as 
secondary to the service-connected tinnitus, and assigned a 
10 percent rating under Diagnostic Code 9433, effective in 
August 1996.  

The records show that the veteran again claimed an increase 
in depression in June 2000.  

The VA outpatient treatment records dated in 1999 show 
symptoms of irritability both at home and work.  

The veteran underwent a VA contract examination in July 2000 
and reported his Vietnam combat experiences.  He also 
reported having chronic progressive tinnitus, which had 
caused him a tremendous amount of distress.  The veteran 
described his PTSD symptoms vividly, to include depression 
and anxiety; panic attacks with hands shaking; insomnia; and 
feeling sad and withdrawn from others.  Medications were 
noted to have helped the veteran to maintain mood stability 
and to sleep.  

Upon examination, general information was adequate, as were 
judgment and abstract thinking.  Proverbs were adequately 
handled.  A couple of mistakes were made doing serial 7's.  
The general level of performance in these different tests was 
below what one would expect, in view of the veteran's 
academic achievement and position of responsibility.  

The veteran reportedly had been seeing a psychiatrist for 
five years, and found talking to him of great benefit.  The 
psychiatrist was expected soon to retire.  The veteran had 
also communicated with counselors at the Vets Center, but he 
could not talk about his Vietnam experiences with other 
veterans.  The few times that the veteran had been to a group 
session with other veterans who suffered from PTSD were 
painful, and the veteran had injured himself after each 
meeting.  

The veteran also spoke of survivor guilt.  The examiner 
encouraged the veteran not to take time off from work, but to 
increase his efforts to deal with symptoms through therapy 
and medication, and perhaps more frequent visits to the Vet 
Center and the new psychiatrist.  

The Axis I diagnosis was that of PTSD, chronic, severe, with 
insomnia, panic attacks, and feelings of shame and guilt over 
the effects of the bombardment of the ship he was on during 
his duty in Vietnam.  

The examiner commented that it was with the greatest effort 
that the veteran was able to sustain his participation in his 
family life and at work, despite his clear abilities and 
increased responsibilities.  

GAF (Global Assessment of Functioning) scores of 65 and 50 
were assigned, respectively, for work during the past year 
and in his personal life.  A GAF score of 65 is indicative of 
some mild symptoms in occupational functional; a GAF score of 
50 is indicative of serious impairment in social functioning.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  

In a December 2000 rating decision, the RO assigned an 
increased evaluation for the service-connected PTSD (formerly 
evaluated as depression secondary to tinnitus) from 10 
percent to 30 percent, effective in June 2000.  

A summary of the veteran's counseling sessions at a Vet 
Center, dated in December 2000, notes that he was first seen 
in May 2000 and that he continued to receive individual 
supportive readjustment counseling on a frequent basis.  He 
presented with symptoms of depression, social isolation, and 
difficulty with interpersonal relationships.  

The VA outpatient treatment records dated in 2001 show 
symptoms of anxiety and depression, moderate to severe.  

In his VA Form 9, dated in February 2001, the veteran stated 
his feeling that a rating of 50 percent was warranted for his 
service-connected disability.  

The veteran underwent a VA examination in March 2003.  The VA 
examiner noted that the veteran had not completed many of the 
psychometric testing because, following the examination, the 
veteran would become extremely upset.  The veteran reported a 
number of scars from breaking windows and attempting to 
damage himself.  

The veteran described his combat stressors, as well as a 
number of other stressors.  He reported working in the 
engineering department at the post office for 22 years.  The 
veteran worked alone.  The veteran reported having a number 
of deadlines and a number of projects, and that he had 
difficulty staying focused and prioritizing his work.  The 
veteran reported that he previously worked as a supervisor at 
the post office, but that he presently worked alone.  

The veteran reported having marital discord.  He continued to 
wake up with night sweats, and he could not remember details.  
He reported seeing colors and hearing artillery.  He 
reportedly had been extremely moody, lacked energy, 
complained, could not function, and could not socialize.  He 
reportedly stayed to himself, and fixed things around the 
house.  He had been in the same house for 26 years.  

The VA examiner noted that, during the interview, the veteran 
had become extremely tearful, agitated, and angry.  It was 
quite obvious that he experienced high levels of guilt, 
anger, anxiety, and full-fledged PTSD symptomatology in 
regards to certain stressors.  

The veteran reported having difficulty with his employers, 
and that he had to verify each day that he took sick leave.  
He reported that the situation at work had been a continuous 
problem for him in dealing with his anxiety, insomnia, 
sadness and withdrawal.  

Upon examination, the veteran appeared to be of above-average 
intelligence.  His speech was within normal limits; and he 
was oriented to time, place and person.  The veteran 
reportedly took extra medication today because he would often 
relive his trauma and become agitated whenever he came to the 
VA and had to deal with his PTSD experiences.  

The VA examiner found the veteran's memory function to be 
within normal limits; his affect was that of a highly 
anxious, agitated, volatile individual subject to major mood 
variations, and high levels of lability.  His motor activity 
was agitated; his judgment was fair.  There was no evidence 
of any major thought disturbance.  

The veteran was dissociative in the office as he was reliving 
one of his traumas.  He also reported sleep disturbance, 
numbness, rage, and startle.  The veteran admitted to high 
levels of homicidal and suicidal ideation.  

The diagnosis was that of PTSD.  A GAF score of 50 was 
assigned, indicative of serious impairment in social and 
occupational functioning.  DSM-IV.  It was the opinion of the 
VA examiner noted that the veteran was experiencing 
difficulty in regard to his PTSD symptomatology in all areas 
of his life.  

The statements of the veteran in the claims folder are to the 
effect that he had panic attacks daily and memory problems, 
and that he had been disciplined twice at work for poor 
performance and numerous times for problems with attendance.  


B.  Legal Analysis 
  
In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is 
rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent  

The Board notes initially that the veteran has presented 
assertions that his service-connected PTSD should be rated as 
50 percent disabling under the applicable rating criteria.  
Given these statements, the Board will proceed with appellate 
handling of the current matter.  

In this case, the evidence shows that the veteran attended 
individual therapy sessions primarily and that he took daily 
medications. A report of the 2003 VA examination reflected 
few abnormal clinical findings and moderate to at times 
severe symptomatology attributed to PTSD.  

While the veteran has been employed for several years, the 
evidence shows a poor attendance record that caused 
additional difficulties with relationships and stressful 
circumstances at work.  A GAF score of 50 was most recently 
assigned.  However, the VA examiner opined that the PTSD 
symptomatology had caused difficulties in all areas of the 
veteran's life.

In the Board's opinion, the evidence overall shows that the 
service-connected disability picture more nearly approximates 
that of occupational and social impairment, with deficiencies 
in most areas, such as work, family relations, judgment, and 
mood.  It is manifested primarily by near-continuous panic or 
depression, irritability, and difficulty in adapting to 
stressful circumstances as well as suicidal ideations.  

However, the evidence as a whole does not reflect that the 
symptoms of the service-connected PTSD alone are of such 
severity as to warrant the assignment of a total rating.  The 
veteran is still working, and these symptoms are not 
reported:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; or the intermittent inability to perform 
activities of daily living.  

Accordingly, since the 50 percent rating sought by the 
veteran on appeal will be exceeded in this case, the Board is 
able to find that the current evidence shows that the level 
of impairment due to the service-connected PTSD supports the 
assignment of a 70 percent rating.  38 C.F.R. § 4.7 (2002).  



ORDER

A 70 percent rating for the service-connected PTSD is 
granted, subject to the regulations applicable to the payment 
of VA monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

